Third District Court of Appeal
                                State of Florida

                           Opinion filed August 26, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1310
                          Lower Tribunal No. 13-15677
                              ________________

                              G.M., the Mother,
                                     Appellant,

                                         vs.

                The Department of Children, etc., et. al.,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa Figarola,
Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Karla Perkins and Keyla Bade, for the Department of Children and Family
Services, and Laura E. Lawson, Appellate Counsel, Guardian Ad Litem Program.

Before SALTER, FERNANDEZ and LOGUE, JJ.

      FERNANDEZ, J.

      Upon consideration of the record on appeal, as well as the initial brief, filed

in the form of a letter from the appellant, submitted after her counsel’s motion to
withdraw upon his conscientious review of the record and good faith determination

that there are no meritorious legal grounds for reversal of the trial court’s ruling,

we summarily affirm the judgment of the trial court below pursuant to Fla. R. App.

P. 9.315(a).

      Affirmed.




                                         2